Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of June 8, 2018
(the “Effective Date”), by and between CV SCIENCES INC., a Delaware corporation
(the "Company"), and MICHAEL J. MONA, JR. ("Employee").

 

Recitals

 

A.       The Company operates two distinct business segments: a specialty
pharmaceutical division focused on developing and commercializing novel
therapeutics utilizing synthetic Cannabidiol (“CBD”); and, a consumer product
division in manufacturing, marketing and selling plant-based CBD product to a
range of market sectors.

 

B.       Employee is the Founder, and former President and Chief Executive
Officer of the Company, and Employee and the Company desire to set forth the
terms and conditions of the Employee's employment by the Company.

 

Agreement

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements of the parties hereunder, and for other good and valuable
consideration the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1. Employment and Duties.

 

1.1             Position. The Company hereby employs Employee, and Employee
hereby accepts employment with the Company, as Founder Emeritus.

 

1.2             Duties. Employee agrees to devote his full and best efforts to
his employment with the Company, and shall have responsibility to manage the
Company’s relationships with suppliers and vendors, and to perform such other
duties assigned to him by the Board of Directors or the Company’s Chief
Executive Officer. Employee shall report to the Company’s Chief Executive
Officer. Employee understands and acknowledges that the Company’s senior
officers shall oversee all strategic direction and decision-making within the
Company in accordance with their positions, and Employee is not authorized to
legally bind the Company.

 

1.3             Reporting. Employee shall report to the Chief Executive Officer.

 

1.4             Place of Employment. Executive shall perform his services
hereunder at the Company's Las Vegas, NV and San Diego, CA offices. Executive's
primary office shall be in Las Vegas, NV, however, Executive shall spend a
portion of his time in the Company's primary office for operations and for
certain executive functions of the Company located in San Diego, CA.

 

1.5             Change of Duties. The duties of Employee may be modified from
time to time by the mutual consent of the Company and Employee without resulting
in a rescission of this Agreement. The mutual written consent of the Company and
Employee shall constitute execution of that modification. Notwithstanding any
such change, the employment of Employee shall be construed as continuing under
this Agreement as so modified.

 

1.6              Devotion of Time to Company's Business. During the Term of this
Agreement (as such term is defined in Section 1.7 hereof), Employee agrees (i)
to devote substantially all of his productive time, ability and attention to the
business of the Company during normal working hours, (ii) not to engage in any
other business duties or business pursuits whatsoever which conflict with his
duties to the Company, (iii) whether directly or indirectly, not to render any
services of a commercial or professional nature to any individual, trust,
partnership, company, corporation, business, organization, group or other entity
(each, a "Person") which conflict with his duties to the Company, whether for
compensation or otherwise, without the prior written consent of the Company, and
(iv) whether directly or indirectly, not to acquire, hold or retain more than a
one percent (1%) interest in any business competing with or similar in nature to
the business of the Company or any of its Affiliates (as such term is defined
below); provided, however, the expenditure of reasonable amounts of time for
other matters and charitable, educational and professional activities or,
subject to the foregoing, the making of passive personal investments shall not
be deemed a breach of this Agreement or require the prior written consent of the
Company if those activities do not materially interfere with the services
required of Employee under this Agreement. For purposes of this Agreement,
"Affiliates" shall mean any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by, or is under common control
with, the Company.

 

 

 



 1 

 

 

1.7             Term. Unless sooner terminated as provided in Section 4 hereof,
the term of this Agreement shall commence on the Effective Date and shall
continue for a period of three (3) years (through June 5, 2021) (the "Term”).
The Company and Employee shall consult on extension of the Term as soon as
reasonably practicable in the month of February 2021 but neither the Company nor
Employee shall be under any obligation to extend the Term. The Term, together
with any extensions or renewal terms shall be referred to in this Agreement as
the "Term of this Agreement."

 

1.8             Observance of Company Rules. Regulations and Policies. Employee
shall duly, punctually and faithfully perform and observe any and all rules,
regulations and policies which the Company may now or hereafter reasonably
establish governing the conduct of its business or its employees to the extent
such rules, regulations and policies are not in conflict with this Agreement.
Employee shall promptly provide written notice to the Board of Directors of any
such apparent conflict of which Employee becomes aware.

 

1.9             Intellectual Property. Employee hereby assigns and agrees to
assign in the future to the Company all Employee’s right, title and interest in
and to any and all such work products and designs (whether or not patentable or
registerable under copyright or similar statutes) made or conceived or reduced
to practice or learned by Employee, either individually or jointly with others,
during Employee’s employment with the Company (“Intellectual Property”).

 

2. Compensation.

 

2.1             Base Salary. During the Term of this Agreement, the Company
shall pay to Employee or his nominee an annual base salary in such amounts as
the Board of Directors shall determine, based upon recommendations submitted to
the Compensation Committee of the Board of Directors by the Company’s Chief
Executive Officer (the "Base Salary"). The Base Salary for 2018 shall initially
be set at $400,000, retroactive to January 1, 2018, as approved by the Board of
Directors on February 5, 2018 pursuant to the Employment Agreement of Employee
in place as of the Effective Date. The Company shall withhold from any payroll
or other amounts payable to Employee pursuant to this Agreement all federal,
state, city or other taxes and contributions as are required pursuant to any law
or governmental regulation or ruling now applicable or that may be enacted and
become applicable in the future.

 

2.2             Performance Bonuses. In addition to the Base Salary, the Company
may pay to Employee, or his nominee, annual bonuses based on the Company's
performance and/or Employee's performance (“Annual Bonus”) as follows:

 

(a)         Bonus based on Achievement of Annual Performance Goals. Based upon
performance of the Company as reflected by satisfaction of the performance goals
previously delivered to Employee, the Company may pay Employee, or his nominee,
a bonus in addition to Base Salary in such amount as may be determined by the
Board of Directors. The targeted amount of the Annual Bonus shall be 50% of
Employee’s then effective Base Salary; provided, however, that the payment and
amount of any Annual Bonus shall be in the sole discretion of the Board of
Directors.

 

(b)         Additional Bonus Compensation. The “Additional Bonus Compensation”
as more particularly set forth in Section 2.2(c) of the Amendment to Employment
Agreement by and between the Company and Employee dated March 16, 2017 shall
remain in full force and effect and is by this reference fully restated herein.

 

2.3             Restricted Stock Units.

 

(a)         The Board has approved the issuance of 2,950,000 stock-settled
Restricted Stock Units to Employee (the “RSUs”). The RSUs shall be issued under
the Company’s Amended and Restated 2013 Equity Incentive Plan (“Plan”).

 

(b)         The RSUs will be durational based, and vest and become exercisable
as follows: (i) one-third of the RSUs will vest on the one year anniversary of
this Agreement, and (ii) the remaining two-thirds will vest in equal monthly
increments over the remaining twenty-four (24) months of the Initial Term (as
defined below).

 

(c)         In the event of a sale of the Company or other change of control
transaction (as customarily defined and set forth in Employee’s Restricted Stock
Unit Award Agreement to be delivered concurrently herewith), or upon a
Disposition Event, as defined under the Agreement and Plan of Reorganization
dated December 30, 2015 by and among CannaVest Corp., CannaVest Merger Sub,
Inc., CannaVest Acquisition LLC, CanX, Inc. and The Starwood Trust, the RSUs
shall immediately vest.

 

 

 



 2 

 

 

2.4             Incentive Plans. In addition to all other benefits and
compensation provided by this Agreement, Employee shall be eligible to
participate in such of the Company's equity, compensation and incentive plans as
are generally available to any of the employees of the Company, including
without limitation any executive and performance bonus or incentive plans.

 

2.5             Vacation. Employee shall be entitled to such annual vacation
time with full pay as the Company may provide in its standard policies and
practices for any employees; provided, however, that in any event Employee shall
be entitled to a minimum of twenty (20) days annual paid vacation time exclusive
of holidays.

 

2.6             Term Life Insurance. The Company shall pay directly to the
insurance carrier the cost of premiums due on a term life insurance in the
amount of $5,000,000, with such beneficiary or beneficiaries thereunder as may
be designated from time to time by Employee. The Company shall reimburse
Employee all amounts to maintain such policy in full force and effect during the
Term of this Agreement.

 

2.7             Disability Insurance. The Company shall procure and maintain a
disability insurance policy and the Company shall pay the premiums due on such
policy and maintain such policy in full force and effect during the Term of this
Agreement.

 

2.8             Outside Counsel for Employee. In order for Employee to have the
benefit of counsel to advise and counsel Employee with respect to this
Agreement, the Company shall pay the reasonable attorneys' fees and expenses
incurred by Employee in connection with such advice and counsel and the drafting
and execution of this Agreement.

 

2.9             Other Benefits. Employee shall participate in and have the
benefits of all present and future vacation, holiday, paid leave, unpaid leave,
life, accident, disability, dental, vision and health insurance plans, pension,
401k, profit-sharing and savings plans and all other plans and benefits which
the Company now or in the future from time to time makes available to any of its
management executives.

 

2.10           Car Allowance. Employee shall receive a monthly car allowance of
$1,500, to be paid directly by the Company.

 

2.11          Withholding. The parties shall comply with all applicable legal
withholding requirements in connection with all regular monthly and/or
bi-monthly compensation payable to Employee hereunder.

 

3.        Expense Reimbursement. The Company shall reimburse Employee for all
business travel and other out-of-pocket expenses reasonably incurred by Employee
in the course of performing his duties under this Agreement. All reimbursable
expenses shall be appropriately documented and shall be in reasonable detail and
in a format and manner consistent with the Company's expense reporting policy,
as well as applicable federal and state tax record keeping requirements.

 

4.        Termination and Rights on Termination. This Agreement shall terminate
upon the occurrence of any of the following events:

 

4.1             Death. Upon the death of Employee, the Company shall, within
thirty (30) days of receiving notice of such death, pay Employee's estate or its
nominee all salary and other compensation hereunder, then due and payable and
all accrued vacation pay and bonuses, if any, in each case payable or accrued
through the date of death. In addition, the Company shall pay Employee's estate,
or its nominee, at the time or times otherwise payable under the terms of this
Agreement, all salary and accrued benefits that would have been payable
hereunder by the Company to Employee during the one-year period immediately
following Employee's death. Any payment due under this Section 4.1 may be funded
by one or more policies of life insurance to be purchased by the Company and
which provide for a benefit in the amount payable to Employee as beneficiary
under such policy or policies equal to that due Employee under this Section. In
the event the Company purchases such policy or policies and thereafter maintains
such policy or policies in continuous and full force and effect during the term
hereof, then Employee agrees to look solely to such policy or policies for
payment of any amount due hereunder; provided, however, that in the event the
Company does not purchase such policy or policies and thereafter maintain such
policy or policies in continuous and full force and effect during term hereof,
then the Company shall be directly and fully obligated to Employee for such
payment.

 

 

 



 3 

 

 

4.2             Disability. Upon the mental or physical Disability (as such term
is defined below) of Employee, the Company shall, within thirty (30) days
following the determination of Disability, pay Employee or his nominee all
salary then due and payable and all accrued vacation pay and bonuses, if any, in
each case payable or accrued through the date of determination. In addition, the
Company shall pay all salary and accrued benefits that would have been payable
hereunder by the Company to Employee (or his nominee) during the one-year period
immediately following Employee's disability. For purposes of this Agreement,
"Disability" shall mean a physical or mental condition, verified by a physician
designated by the Company, which prevents Employee from carrying out one or more
of the material aspects of his assigned duties for at least ninety (90)
consecutive days, or for a total of ninety (90) days in any six (6) month
period. Any payment due under this Section 4.2 may be funded by one or more
policies of disability insurance to be purchased by the Company and which
provide for a benefit in the amount payable to Employee as beneficiary under
such policy or policies equal to that due Employee under this Section. In the
event the Company purchases such policy or policies and thereafter maintains
such policy or policies in continuous and full force and effect during the term
hereof, then Employee agrees to look solely to such policy or policies for
payment of any amount due hereunder; provided, however, that in the event the
Company does not purchase such policy or policies and thereafter maintain such
policy or policies in continuous and full force and effect during term hereof,
then the Company shall be directly and fully obligated to Employee for such
payment.

 

4.3             Termination by the Company for Cause. Upon delivery by the Board
of Directors to Employee of a written notice terminating this Agreement for
Cause (as such term is defined below), which notice shall be supported by a
reasonably detailed statement of the relevant facts and reasons for termination,
the Company shall, within thirty (30) days following such termination, pay
Employee or his nominee all salary then due and payable through the date of
termination. Employee shall not be entitled to any severance compensation or any
accrued vacation pay or bonuses. For purposes of this Agreement, "Cause" shall
mean:

 

(a)         Employee shall have committed an act of fraud, embezzlement or theft
with respect to the property or business of the Company, in any such event in
such a manner as to cause material loss, damage or injury to the Company;

 

(b)         Employee shall have materially breached this Agreement as determined
by the Board and such breach shall have continued for a period of twenty (20)
days after receipt of written notice from the Board specifying such breach;

 

(c)         Employee shall have been grossly negligent in the performance of his
duties hereunder, intentionally not performed or mis-performed any of such
duties, or refused to abide by or comply with the reasonable and lawful
directives of the Board of Directors, in each case as reasonably determined by
the Board, which action shall have continued for a period of twenty (20) days
after receipt of written notice from the Board demanding such action cease or be
cured; or

 

(d)         Employee shall have been found guilty of, or has plead nolo
contendere to, the commission of a felony offense or other crime involving moral
turpitude.

 

As a matter of clarity, it is agreed that any termination of Employee’s
employment for reasons related to that certain SEC matter settled by the Company
and Employee on or about May 31, 2018 shall not constitute “Cause” hereunder.

 

4.4             Termination by the Company Without Cause. In the event the Board
of Directors delivers to Employee a written notice terminating Employee's
employment under this Agreement for any reason without Cause, the Company shall
continue to pay Employee or his nominee all salary, benefits, bonuses and other
compensation that would be due hereunder through the end of the Term of this
Agreement had the Company not terminated Employee's employment, but in any event
not less than one-year after the date of such termination, with such amounts
payable in accordance with the Company’s standard payroll.

 

4.5             Voluntary Termination by Employee. Thirty (30) days after
delivery by Employee to the Company of a written notice terminating this
Agreement for any reason without Good Reason, within thirty (30) days following
the effective date of termination, the Company shall pay Employee or his nominee
all salary then due and payable through the date of termination. Employee shall
not be entitled to any severance compensation or bonuses.

 

 

 



 4 

 

 

4.6             Termination by Employee for Good Reason. Thirty (30) days after
delivery by Employee to the Company of a written notice terminating this
Agreement for Good Reason (as such term is defined below), the Company shall pay
Employee or his nominee such amounts in such manner as provided for in Section
4.4 hereof. For purposes of this Agreement, "Good Reason" shall mean:

 

(a)         The assignment of Employee to any duties inconsistent with, or any
adverse change in, Employee's positions, duties, responsibilities, functions or
status with the Company, or the removal of Employee from, or failure to reelect
Employee to, any of such positions; provided, however, that a change in
Employee's positions, duties, responsibilities, functions or status that
Employee shall agree to in writing shall not be an event of Good Reason or give
rise to termination under this Section 4.6;

 

(b)        A reduction by the Company of Employee's Base Salary without his
written consent;

 

(c)        The failure by the Company to continue in effect for Employee any
material benefit provided herein or otherwise available to any of the management
executives of the Company, including without limitation, any retirement, pension
or incentive plans, life, accident, disability or health insurance plans, equity
or cash bonus plans or savings and profit sharing plans, or any action by the
Company which would adversely affect Employee's participation in or reduce
Employee's benefits under any of such plans or deprive Employee of any fringe
benefit enjoyed by Employee; or

 

(d)        Any other material breach by the Company of this Agreement which is
not cured within twenty (20) days of delivery of written notice thereof by
Employee to the Company.

 

4.7             Effect of Termination; Employee's Stock Options and RSUs.

 

(a)         All rights and obligations of the Company and Employee under this
Agreement shall cease as of the effective date of termination, except that the
obligations of the Company under this Section 4 and Employee's obligations under
Sections 5 and 6 hereof shall survive such termination in accordance with their
respective terms.

 

(b)         In addition, notwithstanding anything to the contrary contained
herein or in any agreement with respect thereto, (i) upon termination of
Employee's employment pursuant to Sections 4.3 or 4.5 (termination with Cause or
voluntary termination without Good Reason), the RSUs and all stock options,
other equity options, restricted equity grants and similar rights held by
Employee with respect to securities of the Company, shall, to the extent not
then fully vested, immediately terminate and revert to the Company, (ii) upon
termination of Employee's employment pursuant to Section 4.4 or Section 4.6
(termination without Cause or voluntary termination with Good Reason), the
RSU’s, all stock options, other equity options, restricted equity grants and
similar rights held by Employee with respect to securities of the Company shall,
to the extent not then fully vested, immediately become fully vested, and (iii)
upon termination of Employee's employment pursuant to Section 4.1 or Section 4.2
(Employee’s death or Disability), the RSU’s, all stock options, other equity
options, restricted equity grants and similar rights held by Employee with
respect to securities of the Company shall, to the extent not then fully vested,
immediately become fully vested.

 

4.8             No Termination by Merger; Transfer of Assets or Dissolution.
This Agreement shall not be terminated by any dissolution of the Company
resulting from either merger or consolidation in which the Company is not the
consolidated or surviving corporation or other entity or transfer of all or
substantially all of the assets of the Company. In such event, the rights,
benefits and obligations herein shall automatically be deemed to be assigned to
the surviving or resulting corporation or other entity or to the transferee of
the assets, as the case may be, with the consent of Employee.

 

4.9             Non-Disparagement. During the Term and at all times thereafter,
Employee agrees not to make or solicit or encourage others to make or solicit
directly or indirectly any disparaging, derogatory or negative statement or
communication, oral or written, about the Company or its business practices,
programs, products, services, operations, policies, activities, current or
former officers, directors, managerial personnel, or other employees, or its
customers to any other person or entity; provided, however, that such
restriction shall not prohibit truthful testimony compelled by valid legal
process or to the extent made in connection with filing or asserting any claims
relating to employment. The Company agrees not to make any disparaging,
derogatory or negative statement or communication, oral or written, about
Employee; provided, however, that such restriction shall not prohibit truthful
testimony compelled by valid legal process. Notwithstanding anything herein to
the contrary, nothing in this Section 4.11 shall prevent any party to this
Agreement from exercising its or his authority or enforcing its or his rights or
remedies hereunder or that such party may otherwise be entitled to enforce or
assert under another agreement or applicable law, or limit such rights or
remedies in any way.

 

 

 



 5 

 

 

5. Restriction on Competition.

 

5.1             Covenant Not to Compete. During the Term of this Agreement and
for a period of twelve (12) months from the termination of this Agreement,
Employee shall not, without the prior written consent of the Company, either
directly or indirectly, for himself or on behalf of or in conjunction with any
other Person if such activities would necessarily involve the disclosure or use
of any of the Company’s trade secrets, confidential or other proprietary
information (i) own, manage, operate, control, be employed by, participate in,
render services to, or be associated in any manner with the ownership,
management, operation or control of, any business similar to the type of
business conducted by the Company or any of its Affiliates within any of the
geographic territories in which the Company or any of its Affiliates conducts
business, (ii) solicit business of the same or similar type being carried on by
the Company or any of its Affiliates from any Person known by Employee to be a
customer of the Company or any of its Affiliates, whether or not Employee had
personal contact with such Person during and by reason of Employee's employment
with the Company, or (iii) endeavor or attempt in any way to interfere with or
induce a breach of any contractual relationship that the Company or any of its
Affiliates may have with any employee, customer, contractor, supplier,
representative or distributor.

 

5.2             No Breach for Activities Deemed Not Competitive. It is further
agreed that, in the event that Employee shall cease to be employed by the
Company and enter into a business or pursue other activities that, at such time,
are not in competition with the Company or any of its Affiliates, Employee shall
not be chargeable with a violation of this Section 5 if the Company subsequently
enters the same (or a similar) competitive business or activity. In addition, if
Employee has no actual knowledge that his actions violate the terms of this
Section 5, Employee shall not be deemed to have breached the restrictive
covenants contained herein if, promptly after being notified by the Company of
such breach, Employee ceases the prohibited actions.

 

5.3             Severability. The covenants in this Section 5 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant. If any provision of this Section 5 relating to
the time period or geographic area of the restrictive covenants shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or geographic area, as applicable, that such court deems reasonable and
enforceable, such time period or geographic area shall be deemed to be, and
thereafter shall become, the maximum time period or largest geographic area that
such court deems reasonable and enforceable and this Agreement shall
automatically be considered to have been amended and revised to reflect such
determination.

 

5.4             Fair and Reasonable. Employee has carefully read and considered
the provisions of this Section 5 and, having done so, agrees that the
restrictive covenants in this Section 5 impose a fair and reasonable restraint
on Employee and are reasonably required to protect the interests of the Company,
its Affiliates and their respective officers, directors, employees and
stockholders. It is further agreed that the Company and Employee intend that
such covenants be construed and enforced in accordance with the changing
activities, business and locations of the Company throughout the term of these
covenants.

 

6. Confidential Information.

 

6.1             Confidential Information. Employee hereby agrees to hold in
strict confidence and not to disclose to any third party, other than employees
and agents of the Company or persons retained by the Company to represent its
interests, any of the valuable, confidential and proprietary business,
financial, technical, economic, sales and/or other types of proprietary business
information relating to the Company or any of its Affiliates (including all
trade secrets) in whatever form, whether oral, written, or electronic
(collectively, the "Confidential Information"), to which Employee has, or is
given (or has had or been given), access during the course of his employment
with the Company. It is agreed that the Confidential Information is confidential
and proprietary to the Company because such Confidential Information encompasses
technical know-how, trade secrets, or technical, financial, organizational,
sales or other valuable aspects of the business and trade of the Company or its
Affiliates, including without limitation, technologies, products, processes,
plans, clients, personnel, operations and business activities. This restriction
shall not apply to any Confidential Information that (a) becomes known generally
to the public through no fault of the Employee, (b) is required by applicable
law, legal process, or any order or mandate of a court or other governmental
authority to be disclosed, or (c) is reasonably believed by Employee, based upon
the advice of legal counsel, to be required to be disclosed in defense of a
lawsuit or other legal or administrative action brought against Employee;
provided, however, that in the case of clause (b) or (c), Employee shall give
the Company reasonable advance written notice of the Confidential Information
intended to be disclosed and the reasons and circumstances surrounding such
disclosure, in order to permit the Company to seek a protective order or other
appropriate request for confidential treatment of the applicable Confidential
Information.

 

 

 



 6 

 

 

6.2             Return of Company Property. In the event of termination of
Employee's employment with the Company for whatever reason or no reason, (a)
Employee agrees not to copy, make known, disclose or use, any of the
Confidential Information without the Company's prior written consent, and (b)
Employee or Employee's personal representative shall return to the Company (i)
all Confidential Information, (ii) all other records, designs, patents, business
plans, financial statements, manuals, memoranda, lists, correspondence, reports,
records, charts, advertising materials and other data or property delivered to
or compiled by Employee by or on behalf of the Company or its respective
representatives, vendors or customers that pertain to the business of the
Company or any of its Affiliates, whether in paper, electronic or other form,
and (iii) all keys, credit cards, vehicles and other property of the Company.
Employee shall not retain or cause to be retained any copies of the foregoing.
Employee hereby agrees that all of the foregoing shall be and remain the
property of the Company and the applicable Affiliates and be subject at all
times to their discretion and control.

 

7. Corporate Opportunities.

 

7.1              Duty to Notify. During the Term of this Agreement, in the event
that Employee shall become aware of any business opportunity related to the
business of the Company, Employee shall promptly notify the Board of Directors
of such opportunity. Employee shall not appropriate for himself or for any other
Person other than the Company (or any Affiliate) any such opportunity unless, as
to any particular opportunity, the Board of Directors fails to take appropriate
action within thirty (30) days. Employee's duty to notify the Board of Directors
and to refrain from appropriating all such opportunities for thirty (30) days
shall neither be limited by, nor shall such duty limit, the application of the
general laws relating to the fiduciary duties of an agent or employee.

 

7.2             Failure to Notify. In the event that Employee fails to notify
the Board of Directors or so appropriates any such opportunity without the
express written consent of the Board of Directors, Employee shall be deemed to
have violated the provisions of this Section notwithstanding the following:

 

(a)         The capacity in which Employee shall have acquired such opportunity;
or

 

(b)         The probable success in the hands of the Company of such
opportunity.

 

8.        No Prior Agreements. Employee hereby represents and warrants to the
Company that the execution of this Agreement by Employee, his employment by the
Company, and the performance of his duties hereunder will not violate or be a
breach of any agreement with a former employer or any other Person. Further,
Employee agrees to indemnify and hold harmless the Company and its officers,
directors and representatives for any claim, including, but not limited to,
reasonable attorneys' fees and expenses of investigation, of any such third
party that such third party may now have or may hereafter come to have against
the Company or such other persons, based upon or arising out of any
non-competition agreement, invention, secrecy or other agreement between
Employee and such third party that was in existence as of the effective date of
this Agreement. To the extent that Employee had any oral or written employment
agreement or understanding with the Company, this Agreement shall, except as set
forth herein, automatically supersede such agreement or understanding, and upon
execution of this Agreement by Employee and the Company, such prior agreement or
understanding automatically shall be deemed to have been terminated and shall be
null and void.

 

9.         Representation. Employee acknowledges that he (a) has reviewed this
Agreement in its entirety, (b) has had an opportunity to obtain the advice of
separate legal counsel prior to executing this Agreement, and (c) fully
understands all provisions of this Agreement.

 

10.       Assignment: Binding Effect. Employee understands that he has been
selected for employment by the Company on the basis of his personal
qualifications, experience and skills. Employee agrees, therefore, that he
cannot assign or delegate all or any portion of his performance under this
Agreement. This Agreement may not be assigned or transferred by the Company
without the prior written consent of Employee. Subject to the preceding two
sentences, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns. Notwithstanding the foregoing, if
Employee accepts employment with an Affiliate, unless Employee and his new
employer agree otherwise in writing, this Agreement shall automatically be
deemed to have been assigned to such new employer (which shall thereafter be an
additional or substitute beneficiary of the covenants contained herein, as
appropriate), with the consent of Employee, such assignment shall be considered
a condition of employment by such new employer, and references to the "Company"
in this Agreement shall be deemed to refer to such new employer.

 

 

 



 7 

 

 

11.       Complete Agreement; Waiver: Amendment. Employee has no oral
representations, understandings or agreements with the Company or any of its
officers, directors or representatives covering the same subject matter as this
Agreement. This Agreement is the final, complete and exclusive statement and
expression of the agreement between the Company and Employee with respect to the
subject matter hereof and thereof, and cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This Agreement may not be later modified except by a further writing
signed by a duly authorized officer of the Company and Employee, and no term of
this Agreement may be waived except by writing signed by the party waiving the
benefit of such term.

 

12.       Notices. All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be given or made by personally delivering the same to or sending the same
by prepaid certified or registered mail, return receipt requested, or by
reputable overnight courier, or by facsimile machine to the party to which it is
directed at the address set out on the signature page to this Agreement, with
copies to counsel as indicated, or at such other address as such party shall
have specified by written notice to the other party as provided in this Section,
and shall be deemed to be given if delivered personally at the time of delivery,
or if sent by certified or registered mail as herein provided three (3) days
after the same shall have been posted, or if sent by reputable overnight courier
upon receipt, or if sent by facsimile machine as soon as the sender receives
written or telephonic confirmation that the facsimile was received by the
recipient and such facsimile is followed the same day by mailing by prepaid
first class mail.

 

13.       Severability: Headings. If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid and inoperative. This
severability provision shall be in addition to, and not in place of, the
provisions of Section 5.3 above. The Sections headings herein are for reference
purposes only and are not intended in any way to describe, interpret, define or
limit the extent or intent of this Agreement or of any part hereof.

 

14.       Equitable Remedy. Because of the difficulty of measuring economic
losses to the Company as a result of a breach of the restrictive covenants set
forth in Sections 5 and 6 hereof, and because of the immediate and irreparable
damage that would be caused to the Company for which monetary damages would not
be a sufficient remedy, it is hereby agreed that in addition to all other
remedies that may be available to the Company or Employee at law or in equity,
the Company or Employee shall be entitled to specific performance and any
injunctive or other equitable relief as a remedy for any breach or threatened
breach of the aforementioned restrictive covenants.

 

15.       Arbitration. Any unresolved dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted in accordance with the rules of the American Arbitration Association
then in effect. The arbitrators shall not have the authority to add to, detract
from, or modify any provision hereof nor to award punitive damages to any
injured party. A decision by a majority of the arbitration panel shall be final
and binding. Judgment may be entered on the arbitrators' award in any court
having jurisdiction. Notwithstanding the foregoing, the Company shall be
entitled to seek injunctive or other equitable relief, as contemplated by
Section 14 hereof, from any court of competent jurisdiction, without the need to
resort to arbitration. Should judicial proceedings be commenced to enforce or
carry out this provision or any arbitration award, the prevailing party in such
proceedings shall be entitled to reasonable attorneys' fees and costs in
addition to other relief.

 

16.       Governing Law. This Agreement shall in all respects be construed
according to the laws of the State of California, without regard to its conflict
of flaws principles.

 

17.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by less than all of the parties to
this Agreement, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

 

18.       Signatures. The parties shall be entitled to rely upon and enforce a
facsimile of any authorized signatures as if it were the original.

 

 

[Signatures on following page.]

 

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

CV SCIENCES, INC.

 

By: /s/ Joseph Dowling                                       

Name (print): Joseph Dowling

Its: Chief Executive Officer

 

 

Address for Notices:

 

10070 Barnes Canyon Road, Suite 100

San Diego, CA 92121

Attn: Chief Executive Officer

 

With a copy (not constituting notice) to:

 

Procopio Cory Hargreaves & Savitch LLP

12544 High Bluff Drive, Suite 300

San Diego, CA 92130

Attn: John P. Cleary, Esq.

 

EMPLOYEE:

 

MICHAEL J. MONA, JR.

 

 

(sign): /s/ Michael J. Mona, Jr.                             

 

 

Address for Notices:

 

Michael J. Mona, Jr.

2688 South Rainbow Boulevard, Suite B

Las Vegas, NV 89146

 

With a copy (not constituting notice) to:

 

Terry A. Coffing

Marquis Aurbach Coffing

10001 Park Run Drive

Las Vegas, Nevada 89145

 

 



 9 

 

